Detailed Action

►	The applicant's Preliminary Amendment filed 24 APR 2019 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 1-15 is/are pending.



Notice of Pre-AIA  or AIA  Status
►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence Rules

►	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.

REQUIREMENT FOR UNITY OF INVENTION

►	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-13, drawn to a method of detecting a nucleic acid molecule comprising a mutated base, classified in C12Q 1/6827.

Group II, claim(s) 14-15, drawn to a method(s) of designing and producing a fluorescent-labeled detection probe and a competitive probe for use in a  method of detecting a nucleic acid molecule comprising a mutated base classified in C12N 15/10.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a fluorescent–labeled detection probe that can be used in a QP (Quenching Probe /primer) method and a competitive probe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hirai et al. [US 2010/0216123 – hereinafter “Hirai”], see paras 13, 42-43 and 78. In para 78 Hirai teaches that Tm analysis graphically represents a change in fluorescence intensity accompany a temperature increase and that in the graphs the vertical axis represents the derivative value of “-d(fluorescence intensity  increment)/dt.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov

Application No.: 16/344,413


NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES 


The nucleotide and/or amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 for the following reason(s):

■	1. This application clearly fails to comply with the requirements of 37 C.F.R. 1.821-1.825.  Applicant’s  attention is directed to these regulations, published at 1114 OG 29, May 15, 1990 and at 55 FR 18230, May 1, 1990.

□	2. This application does not contain, as a separate part of the disclosure on paper copy, 
	a “Sequence Listing” as required by 37 C.F.R. 1.821(c).

□	3.  A copy of the “Sequence Listing” in computer readable form has not been submitted as           required by 37 C.F.R. 1.821(e).

□	4.   A copy of the “Sequence Listing” in computer readable form has been submitted.  However, the content of the computer readable form does not comply with the requirements of 37 C.F.R. 1.822 and/or 1.823, as indicated on the attached copy of the marked-up “Raw Sequence Listing.”

□	5.   The computer readable form that has been filed with this application has been found to                                                                                                              be damaged and/or unreadable as indicated on the attached CRF Diskette Problem Report.  A Substitute computer readable form must be submitted as required by 37 C.F.R. 1.825(d).

□	6. The paper copy of the “Sequence Listing” is not the same as the computer readable from of the “Sequence Listing” as required by 37 C.F.R. 1.821(e).


■	7. Other:  The nucleic acid sequences recited in Fig. 4-2 are not accompanied by a corresponding sequence identifier (i.e. SEQ ID NO.) as required.

Applicant Must Provide:

 □	An initial or substitute computer readable form (CRF) copy of the “Sequence Listing”.


□	An initial or substitute paper copy of the “Sequence Listing”, as well as, an amendment directing its entry into the specification.

□	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).                                                                                                                                        

■	Amend the specification/drawings to include  SEQ ID NOs.  Ensure that those sequences recited in Fig.4.2 appear in the Sequence Listing.